I wish to 
congratulate you, Mr. President, on your well-deserved election to guide our 
endeavours during this session of the General Assembly. 
Similarly, I extend to the Secretary-General my congratulations on his 
having assumed his important office at a time when the international community 
is going through substantial changes, and when it needs, in that high post, an 
experienced and brilliant diplomat such as he. He has succeeded 
Secretary-General Javier Perez de Cuellar, an illustrious Latin American who 
discharged the duties of the office with great effectiveness, as the new era 
required. 
My presence here, so soon after assuming the Presidency of my country, 
must be taken as a clear sign of the enormous importance we attach to the 
United Nations, its principles and its work, which is increasingly 
far-reaching and truly valuable, work that is essentially that of keeping the 
peace and, also, of course, bringing about the economic and social development 
of all the peoples on Earth. The latter task is particularly important for 
Ecuador, which is striving to overcome underdevelopment and achieve decent 
living conditions for its people, particularly the great majorities. To that 
end, we have begun to restructure the State, and we have already prescribed 
some economic measures that will require sacrifice on the part of my 
compatriots, but that will soon have positive effects. 
The current international situation, stemming from the end of the cold 
war, could be said to oscillate between disappointment and hope. There seems 
to exist something more than a truce between ideological rivalries, which we 
hope will lead us to a truer understanding among nations; and with the 
lessening influence of the private interests of individuals and nations, we 
hope it will give way to an international equilibrium which will allow us to 
forge ahead, together, towards universal, stable and lasting peace. 
That circumstance explains the special importance of the fact that, in 
international life, respect for the human being has assumed top priority and 
man finds himself exalted, raised to heights never enjoyed until a few decades 
ago. But the continued enjoyment of such a position, despite the 
discontinuities still existing in certain corners of the world, requires the 
constant political commitment of States, which, fortunately, is widespread, to 
the unconditional implementation of the constitutional and conventional norms 
that reinforce that conquest at its various levels. 
Speaking of human rights, my Government is firmly and irrevocably 
resolved to apply, both domestically and internationally, a policy of full 
respect for, and defence of, those very rights, in consonance with the dignity 
of man, as a tribute to his spirituality and in clear recognition of his 
transcendental values. Respect for human rights is not a gracious concession 
that Governments make to their peoples, but rather an unwritten, intrinsic 
obligation of democracy and civil life. The opposite is barbarism, the denial 
 
of some men by others; it is the action of the few who, using the power given 
to them by the community for the common good, distort it and turn it into the 
supreme evil of pitting man against man. My Government will use any and all 
means in the prevention against such ignominy. 
Moreover, one can see that the world community has emphasized, out of a 
concept of solidarity, not only the promotion of human rights but also the 
rendering of humanitarian assistance to those most in need of it, and has 
found itself searching for ever more effective mechanisms to extend such 
assistance to all corners of the Earth, wherever violence or natural disasters 
continue to breed hunger and despair. 
Despite the fact that we find ourselves in an ever more interdependent 
world where it is essential that cooperation not be linked to specific 
political interests, a world where integration is and must be the language 
which best expresses the hopes of peoples, we still face positions that 
prevent economic relations from being equitable to and supportive of 
developing countries within the effective exercise of the principle of 
international free trade, towards which my Government is working and will work 
according to a plan. 
The success of this new course will depend greatly not only on immense 
domestic efforts but also on the necessary alignment of the theory of 
international solidarity with the real, sincere and favourable response of the 
international community, and on the understanding of the industrialized 
countries concerning the need to settle, on mutually agreeable terms, the 
problem of the external debt of the least developed countries, whose burden is 
another of the serious difficulties preventing those countries from developing 

and attaining better living standards. It would be most promising were an 
agreement reached on the mechanisms for alleviating this problem, which is at 
the same time economic and financial, and a problem whose repercussions in the 
social and political fields no one now denies. Among such mechanisms, those 
aimed at converting external debt into investment, especially in development 
projects, both social and economic, should be pressed forward. 

Fortunately the dark atomic threat is disappearing. The agreements and 
undertakings which, with a new vision of the very destiny of mankind, have the 
aim of eliminating nuclear arms, are a source of hope. At the same time, they 
can be the means by which, by eliminating the enormous waste of resources, we 
may help to solve economic and social problems and embark upon a process of 
frank cooperation with nations that are in the greatest need of help to raise 
their standards of living. 
Notwithstanding these positive advances and these undertakings, we look 
to the future with concern, as the new situation resulting from the historic 
circumstances of the last two years has not managed to prevent the outburst of 
bloody regional conflicts. Nationalist extremists have produced the 
phenomenon of the exceptionally violent disintegration of States, and in such 
a climate new calamities and hardships have arisen. 
A responsible approach to the common obligations of mankind is now more 
important than ever before. The world has shrunk physically and in terms of 
human relationships. The problems of a particular State affect other States 
in various ways and make it necessary that we take remedial action in a spirit 
of solidarity. 
Meanwhile, the old problems of disparity between an economically powerful 
world, embracing a limited number of countries, and the developing world, 
comprising the bulk of mankind, continue to worsen. Insufficient funding for 
development has become endemic, making necessary decisions on a global basis. 
Moreover, the insufficiency of funding means that all States must carry a fair 
share of the load. Without help, poor States cannot free themselves from 
their condition of impoverishment, and they cannot partake in the enjoyment of 

a life of dignity, free from the fear of insecurity and poverty. For this 
reason, we firmly support the convening of an international conference on the 
financing of development, in order to alleviate in some way the situation of 
the great number of States that urgently need extensive economic assistance. 
Felipe Herrera, the Chilean to whom Latin America owes so much, used to 
speak of the "mystique of urgency" that we must regain. Today I pay tribute 
to his memory. The social problems are urgent, and we must press the 
international organizations to provide funds accordingly and, in this regard, 
to demonstrate flexibility in keeping with each country's stage of development. 
We are convinced that international trade, conducted in a transparent, 
non-discriminatory manner and on equitable terms, will be an important force 
in the revitalization of the world economy and will therefore be important to 
the developing countries. It is paradoxical and serious that the countries 
that are the greatest advocates of the elimination of trade barriers maintain, 
and even create new types of, protectionism and discrimination that make it 
difficult for the products of developing countries to gain access to their 
markets. This applies at present, for example, to bananas. And all this is 
taking place in the interdependent world that I mentioned at the beginning of 
my statement. 
In 1962 or 1963, as the representative of the Inter-American Development 
Bank, I spoke here about social questions. I believe that once again the 
United Nations must give these questions urgent attention. Economic 
development is important only insofar as it meets human needs. It is time all 
great social problems were better understood so that the United Nations might 
draw up an international programme of action to serve as the basis for the 
conference on social questions that it has been decided to convene. 
 
Preservation of the environment, which is linked inextricably to 
sustainable development, is of enormous importance because of its national and 
international impact. The Stockholm Declaration of 1972 represented the first 
international step towards the establishment of basic universal principles for 
the protection of the world's environment. Since 1972 significant efforts 
have been made to stop pollution of land, seas and air and to prevent 
desertification and deforestation and other types of ecological damage. 
However, the constraints of reality made new initiatives necessary, and 
these culminated in the Conference on Environment and Development in Rio de 
Janeiro in June 1992 a landmark event whose basic aim was to achieve 
agreement on certain programmes aimed at arresting the steady deterioration of 
the environment. Let us hope that the outcome of that Conference will be 
generally beneficial and will help to guarantee the future development and 
well-being of mankind. My Government is ready to take action to improve the 
environment of its own country and to contribute to universal efforts to 
preserve nature. 
But I must emphasize that although the developed countries, which are 
mainly responsible for the deterioration of the environment, have a particular 
obligation, it is other countries that are being asked to make the sacrifice 
of restricting the exercise of their legitimate right to use the wealth that 
nature has given them. It is necessary to seek due compensation jointly, 
especially in the shape of financial aid and technological cooperation. 

Ecuador, having become a transit country and an operational bridgehead 
for the drug trade, understands that drug trafficking, money laundering and 
related crimes are particularly harmful to young people, threaten democracy, 
produce an unnatural economy and, above all, damage the moral values of 
nations. We condemn drug trafficking in all its forms, and, while we do what 
we can to combat it, responsibility must be shared by the producer countries 
and the consumer countries. Thus we support the timely initiative of the 
President of Colombia, who, from this rostrum, suggested that a United Nations 
conference on illicit drugs be planned and convened with all the urgency that 
this matter demands. 
Unresolved economic and social, as well as humanitarian and ecological, 
problems of overriding importance continue to be a source of instability, and 
they carry the seeds of damage to international relations and even of conflict. 
 
For those reasons, the Council requested the Secretary-General to prepare a 
special report, appropriately titled "An Agenda for Peace" (A/47/277). 
As a fresh contribution to previous efforts within the United Nations, 
whether to strengthen international security, promote good-neighbourly 
relations between States or to further the use of procedures to ensure he 
peaceful settlement of disputes, and with the constant aim of maintaining 
peace, this new Agenda introduced by the Secretary-General has some creative 
aspects and offers innovate alternatives for States to consider notably, the 
one he has so aptly termed "preventive diplomacy". As the well-known popular 
saying goes, an ounce of prevention is worth a pound of cure. My country, 
which is profoundly peace-loving by vocation and abides by the international 
principles of peaceful coexistence, supports this felicitous initiative by the 
Secretary-General, which will surely alert the nations to new opportunities 
for understanding and valid options for settling their disputes. 
Peace is not a blessing bestowed on us through the simple desire to live 
together peaceably: the need to cooperate in good faith while respecting the 
fundamental principles of the United Nations Charter is also important. Peace 
is the result of a universal awareness that it is only by making a genuine 
contribution to the common weal, to the law of States, and with growing 
activities in solidarity and with international justice and equity that peace 
can grow and establish itself. Only in this way will peace be an integral 
part of the harmonious development of our peoples and of their security. 
A few weeks after my Government's inauguration, I came to this forum, the 
General Assembly, to make known not only my country's general ideas about the 
 
world situation but also the principles which it has traditionally applied and 
will continue to apply in its international policy and, at the same time, to 
reiterate Ecuador's determination to contribute, as resolutely and 
wholeheartedly as possible, to the establishment of a permanent and 
constructive peace among all people. 
The people of Ecuador loves peace and believes in justice. My Government 
earnestly desires to maintain friendly relations with all countries and most 
of all with its neighbours; this is, of course, the natural result of 
Ecuador's deep-seated feelings, which, historically speaking, been expressed 
since the birth of the Republic, and are part of its character. 
Ecuador, as representatives in this General Assembly will already be well 
aware, is sincerely determined to solve its territorial problem with Peru. 
The beginning of dialogue between the two countries' Heads of State was a 
major step forward in this quest: it overcame the political taboo that had 
prevented Ecuadorians and Peruvians from discussing this situation in cordial, 
frank and constructive terms, without ignoring legitimate national interests 
and studying the obvious opportunities for joint development. 
It is my pleasure to inform this world forum that I am determined that 
the handling of the territorial problem with Peru - which, for so many years 
past has been a source of mistrust, concern and even discord between our two 
countries will be directed towards transforming the mutual suspicions of the 
past on the basis of justice and realism, in cooperation and with our efforts 
dedicated to the development of our impoverished peoples. 
 
Our two countries, so alike on many counts, can and, above all, must find 
a just, honourable and realistic solution to the territorial dispute, which 
will mean a real process of economic integration. That is why, on the very 
day my Government took office, I said, in the presence of 
President Alberto Fujimori, that Ecuador would steadfastly continue to speak 
clearly and frankly, in an atmosphere of harmony and mutual respect with the 
help of the four countries which have historically been most closely 
associated with Ecuador and Peru on this matter over the last 50 years, and 
with the eminent participation of His Holiness John Paul II, in order to reach 
a permanent solution to this territorial dispute as soon as possible. This 
will enable Ecuador and Peru to extend a hand of friendship from the Pacific 
to the Amazon, which was discovered by an expedition that set out from Quito. 
In fact, Argentina, Brazil, Chile and the United States of America have 
been cognizant of the territorial crisis besetting Ecuador and Peru and have 
been witnesses in good standing of the hard times of sacrifice and suffering 
for my country; they know the history of the formation of our Republics, the 
misfortunes of their independence and of the subsequent years. They know 
about the origins and the epics of our peoples, about our rights and the 
events that have gone to weave the pattern of our history. For all those 
reasons, in a most special way, these four sister countries are destined to 
contribute to the search for just and creative initiatives to encourage 
Ecuador and Peru to overcome this territorial problem once and for all in 
short, to enable' them, with vision and courage, to write their common history. 

What can I say about the invaluable aid and assistance that His Holiness 
the Pope has given many countries, guided always by his vocation for peace and 
understanding between governments and peoples, particularly those of deep 
Christian faith? With his enlightened thought, as set out in the encyclical 
"Centesimus Annus", he has exhorted us to take specific steps to establish or 
consolidate international structures designed to seek peaceful solutions, and 
has reminded us that arbitration is an appropriate method of resolving 
conflicts which would otherwise keep nations unnecessarily estranged. 
That is why my predecessor, President Rodrigo Borja, quite rightly 
suggested, from this very rostrum, that His Holiness the Pope should offer his 
most valuable assistance, which would without a doubt be of great 
significance. In different terms and in another context, the President of 
Peru, during his official visit to Ecuador in January 1992, also stressed the 
singular importance of His Holiness's cooperation. 
In my inaugural message to my Government on 10 August last, I 
acknowledged that our views on these matters might differ from those of the 
Government and President of Peru; but that is precisely why it is important 
for there to be a frank and sincere dialogue between our Governments and 
peoples which dialogue would be the more significant for the fraternal aid 
of the four countries and the succour and assistance of the successor of Saint 
Peter. 
In conclusion, my Government and country are more convinced than ever of 
the immense contribution being made by the United Nations in the various 
fields of vital importance for humankind. I am personally honoured to recall 
that my father was the first Ambassador of the Republic of Ecuador to this 

Organization when it was taking its first steps in San Francisco. The 
Government of my country trusts that the noble objectives of peace and mutual 
understanding between all nations near and far, which have come notably to the 
fore in recent times, will eventually bring us good results which will make it 
possible for the world to enter the twenty-first century renewed and with its 
international relations restructured under the seal of law, justice and 
sustainable development for all peoples. 
I am quite sure that this General Assembly, by resolutely serving these 
interests, will bring us noticeably closer to the goal we all wish so much to 
reach. Let us embark upon this new path. 